—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered February 26, 1997, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony and physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the police had reasonable suspicion to detain him for a showup identification. Although the defendant did not exactly match the description of one of the perpetrators, the differences were minor, and the information possessed by the police was sufficient to justify the brief, minimally-intrusive detention of the defendant until the complainant arrived six minutes later (see, People v Johnson, 245 AD2d 112; People v Rowe, 236 AD2d 637, 638). Since the showup was held in close temporal and spatial proximity to the robbery, and the defendant was neither surrounded by uniformed police officers nor handcuffed at the time that the complainant viewed him, the showup was not unduly suggestive (see, People v Ortiz, 90 NY2d 533, 537; People v Duuvon, 77 NY2d 541, 543; People v Morgan, 226 AD2d 398, 401).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Santucci, J. P., Joy, S. Miller and H. Miller, JJ., concur.